DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Claims 1, 3, 5-6, 8-9, 11, 13, 15-16, 18-19, & 20 were previously pending in this application.  The amendment filed 21 March 2022 has been entered and the following has occurred: Claims 1, 11, 13, 15, & 20 have been amended.  No Claims have been cancelled or added.
Claims 1, 3, 5-6, 8-9, 11, 13, 15-16, 18-19, & 20 remain pending in the application.

	













Claim Rejections - 35 USC § 112
Claims 1, 11, & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Due to newly proposed amendments, the listed Claims now contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, Claims 1, 11, & 20 recite “displaying, by the device, the type of bug associated with the bug bite”, however there is a lack of support for the manner in which the system displays the type of bug associated with the bug bite.  While various aspects of machine learning are recited in Applicant’s specification for the purposes of diagnosing a bug bite or type of bug associated with the bug bite, such as based on the model receiving image and descriptive symptom data of various bug bites, see Applicant’s specification Par [0050]-[0051], there is a lack of support when it comes to the manner in which the system chooses a candidate image of the type of bug associated with the bug bite to be displayed to the user.  Does the system parse a database of insect images that are already stored within the system (but is not explicitly mentioned in the specification), and then chooses a candidate image of the type of bug associated with the bug bite based on matching a name of the bug to a file or folder of the same name and subsequently display the image of the insect to the user?  Does the system utilize internet capabilities to find an image of the candidate insect by populating an online search engine with the name of the bug and then choose the candidate image and subsequently display the image to the user?  These questions demonstrate the specification’s lack of description in terms of how the system chooses a candidate image of the type of bug associated with the bug bite to be displayed to the user.  While the Claims now result providing specific feedback regarding the accuracy of said applied images, there is still a missing step regarding how the system chooses and displays said images of bug bites or the type of bugs.  As a result, there is a lack of support in Applicant’s specification to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention, specifically with respect to the aspects of “displaying, by the device, the type of bug associated with the bug bite”.  Therefore, Claims 1, 11, & 20 fail to comply with the written description requirement.  See MPEP §2163 and MPEP §2163.02 for more information.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-6, 8-9, 11, 13, 15-16, 18-19, & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1, 3, 5-6, & 8-9), machine (11, 13, 15, 16, & 18-19), and manufacture (claim 20) which recite steps of:
receiving an image of a bug bite;
receiving a geographical location at which the bug bite was sustained;
inputting the image of the bug bite and the geographical location at which the bug bite was sustained;
determining a type of bug associated with the bug bite and a treatment facility location or treating the bug bite based on inputting the image of the bug bite and the geographical location at which the bug bite was sustained
displaying the type of bug associated with the bug bite and the treatment facility location for treating the bug bite, based on determining the type of bug associated with the bug bite and the treatment facility location for treating the bug bite
These steps of receiving and inputting information associated with a bug bite such as a geographical location of at which the bug bite was sustained, determining a diagnosis for the bug bite and type of bug associated with the bite based on received information, and displaying the type of bug associated with the bug bite and the treatment facility location for treating the bug bite, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving information language, receiving and inputting information in the context of this claim encompasses a mental process of the user hearing, seeing, reading, writing or otherwise interacting with information about a bug bite.  Similarly, the limitation of determining a diagnosis for the bug bite and type of bug associated with the bite based on received information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the displaying the type of bug associated with the bug bite and the treatment facility location for treating the bug bite, displaying the varying information in the context of this claim encompasses a mental process of the user physically showing an image of the type of bug associated with the bite to the user or showing an image of a map where the treatment facility for treating the bug bite is located.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 5-6, 8-9, 13, 15-16, & 18-19, reciting particular aspects of how receiving, inputting, or determining information about the bug bite may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a device, memory, processor, a neural network, a server amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0019], [0032], [0032], [0050], & [0019]/[0023], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving or inputting information associated with a bug bite such as a geographical location the bug bite was sustained and receiving feedback information indicating that the type of bug associated with the bug bite was accurately determined, amounts to mere data gathering, recitation of determining a type of bug associated with the inflicted bug bite based on received information about the bug bite and training the neural network based on the received feedback information and image of the bug bite amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying the bug associated with the bug bite or displaying the treatment facility location for treating the bug bite, such as via display amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a using a data model, neural network, or feedback information as they may be applied to diagnosing bug bites/identification of bugs, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such claims 3, 5-6, 8-9, 13, 15-16, & 18-19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3, 5, 13 & 15, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8 & 18, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 6, 9, 16 & 19, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving information associated with a bug bite such as a geographical location that the bug bite was sustained, presumably over a network, providing information based on determining the information that identifies the bug bite,  receiving feedback information indicating varying aspects of the bug/bug bite, e.g., receiving or transmitting data, esp. over a network, Symantec, MPEP 2106.05(d)(II)(i); determining, via a data or information model, information that identifies the bug bite, training a neural network based on received feedback information and image data e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); providing information that identifies the bug bite, presumably updating neural network parameters based on received feedback information and training efforts, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); receiving and storing information about a bug bite, storing a data or information model for determining information to identify the bug bite, receiving and storing feedback information, storing instructions to execute neural network capabilities, storing neural network parameters based on received feedback information and training efforts, storing instructions to be executed by a processor to perform the abstract idea, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 5-6, 8-9, 13, 15-16, & 18-19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3, 5, 13, & 15, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6, 9, 16 & 19, which disclose informational or data models to be used for performing the abstract idea, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 8 & 18, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 3, 5-6, 8-9, 13, 15-16, & 18-19, receiving and storing information about a bug bite, storing aspects of a data model or neural network for determining information to identify the type of bug associated with the bug bite and for determining a treatment facility location, storing instructions to be executed by a processor to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-9, 11, 13, 15, 18-19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koruga et al. (U.S. Patent Publication No. 20090245603) in view of Papier et al. (U.S. Patent Publication No. 20160048651)

Claim 1 –
Regarding Claim 1, Koruga discloses a method comprising:
receiving, by a server device from a user device, an image of a bug bite (See Koruga Par [0151] which specifically discloses a central server for data to be stored and sent to various devices connected to said server; See Koruga Par [0059] which discloses obtaining answers to a series of subjective questions regarding health conditions, esp. dermal conditions, including but not limited to skin color, infection, rash, scratch, insect bite, itch, bleeding; See Koruga Par [0061], [0231], & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment);
receiving, by the server device from the user device, a geographical location at which the bug bite was sustained (See Koruga Par [0151] which specifically discloses a central server for data to be stored and sent to various devices connected to said server such as a mobile device, desktop computer, laptop, kiosk, etc.; See Koruga Par [0059], [0061] which contains embodiments relating to a “global positioning device compris[ing] a location tracker for answering user raised questions pertaining to geographical positioning of the user”.  Therefore, a geographical location of the user can be determined by the system.  Further, Koruga explicitly details the system collecting data for an objective health assessment report for certain skin conditions such as those described in Koruga Par [0059], i.e. an insect bite, such as via health assessment and maintenance data by obtaining data pertaining to age, geography and demography for a person that is receiving the health monitoring and objective health assessment report; Par [0059], [0061] & [0228] discloses that geographic data for a person such as geographic data pertaining/relevant to a specific skin abnormality/ailment, such as an insect bite, is inputted into an artificial neural network for purposes of skin abnormality/ailment diagnosis);
inputting, by the server device, the image of the bug bite and the geographical location at which the bug bite was sustained into a neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]; If location where bug bite was sustained is referring to geographical location, see Koruga Par [0061] which discloses a global positioning device coupled to the photograph capturing device for determining a location of the photograph capturing device, or for geographical positioning of the user OR If location where bug bite was sustained is referring to an anatomical location See Koruga Par [0064], Par [0158], & Fig. 55 which describe the steps of capturing an image of the subject area at a plurality of locations, identifying a direction of movement of the imaging device for determining the location of the skin condition, such as bug bite as discussed in Koruga Par [0059], on the person’s skin; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]);
determining, by the server device and based on an output of the neural network, a type of bug associated with the bug bite and a treatment facility location for treating the bug bite, based on inputting the image of the bug bite and the geographical location at which the bug bite was sustained into the neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]);
receiving by the server device, feedback information indicating that the type of bug associated with the bug bite was accurately determined (See Koruga Par [0143] which discloses inputting ranking/rating feedback regarding a skin state for purposes of providing additional granularity in identifying, monitoring, and/or adjusting said specific skin state; See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231];  however Koruga does not expressly disclose that the feedback information includes indications of the type of bug/accuracy of determining said bug); and
training, by the server device, the neural network, based on the received feedback information and the image of the bug bite (See Koruga Par [0143] which discloses processing and analyzing captured information such as by employing an algorithm, data integration, and analysis tools/API's to define a skin state; other inputs to the host system which may be subject to ranking/rating feedback for providing additional granularity in identifying, monitoring, and adjusting a skin state; See Koruga Par [0227]-[0229] which discloses the use of algorithms, artificial neural networks, machine intelligence, non-linear regression, etc. for purposes of identifying a specific skin state or condition; See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]).
Koruga does not explicitly disclose the following limitations:
feedback information indicating that the type of bug associated with the bug bite was accurately determined;
displaying, by the server device, the type of bug associated with the bug bite and the treatment facility location for treating the bug bite, based on determining the type of bug associated with the bug bite and the treatment facility location for treating the bug bite.

Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on pre-assessments of the ailment, scheduling options offered online to users with a physician, while also connecting with insurance providers to confirm coverage with the user, constituting the determination of a treatment facility;  Further, Koruga Par [0342] discloses an online functionality for taking images and data at various locations for the purposes of being able to obtain various information from the community such as an image of a specific location, nearest physical selling location, etc. for receiving the best personalized product, service, or treatment as determined in Par [0326];  Even further, Koruga Par [0342] discloses functionalities that occur on said mobile platform being associated with a user interface in order to view said images and locational data of the third party providers described in Par [0326]; See Koruga Par [0355] which discloses products, services, treatments, etc. being recommended along with any information associated with the products, services, or treatments, and the user being able to request to locate the product at a particular store or facility on the mobile platform.  Accordingly, Koruga does disclose displaying, by the device, the treatment facility location for treating the bug bite, based on determining the treatment facility location for treating the bug bite.  Therefore, Koruga is relatively silent on the feedback information indicating that the type of bug associated with the bug bite was accurately determined and displaying the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite.

However, Papier explicitly discloses the feedback information indicating that the type of bug associated with the bug bite was accurately determined and displaying, by the device, the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite (See Papier Par [0060], Par [0160]- [0163] & [0172] which describe diagnosing a specific ailment of the patient, such as a skin lesion, and further matching the patient’s diagnosis to certain problem oriented modules so that focused subsets of the knowledge database can be quickly viewed by the user, such as the module explicitly described in Papier Par [0225] as Infestations and Bites (with images of organisms, spiders associated with said Infestations and Bites, etc.) and, as further described in Papier Par [0261], yet another alternative embodiment contemplated is for cross-referenced access to image and knowledge databases for the purposes of assisting in the identification of living organisms such as arthropods.  Therefore, the Infestations and Bites module would describe and depict living organisms related to infestations and bites, such as arthropods, which constitute a bug;  Furthermore, Papier Par [0171] discloses the user determining which of the findings for a given diagnosis had not been selected or indicated in the initial search, diagnoses of such that relate to images of organisms/bugs, spiders, infestations, and bites as disclosed in Papier Par [0172] & [0225]).  The disclosure of Papier is directly applicable to the disclosure of Koruga because both references share limitations and capabilities.  Namely, they are both directed towards automated diagnosis of ailments, such as bug bites, and automated determinations of treatments for said machine-diagnosed ailments.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of varying information associated with a diagnosed bug bite, as disclosed in Koruga, to further include feedback about the accuracy of said identification of the bug or insect and specifically including depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Koruga to further include the feedback of the accuracy of determining organisms or spiders along with depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier, so that the patient can quickly identify, view, and confirm the focused subset of the knowledge base that is related to their particular bug bite (See Papier Par [0172]).

Claim 3 –
Regarding Claim 3, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga further discloses a method, wherein:
further comprising inputting information that identifies a symptom into the neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge. Further, the information associated with the bug bite, including information that identifies a symptom such as a level of pain, a sensation of heat, an itchiness, etc.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]).

Claim 5 –
Regarding Claim 5, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga further discloses a method, wherein:
further comprising inputting an age of a user associated with the bug bite into the neural network (See Koruga Par [0059] which constitutes obtaining health assessment and maintenance data from a physiologically polarized light data comprises obtaining data pertaining to age, geography, and demography for a person subjected to health monitoring.  Further, Koruga Par [0308] describes the use of characteristics, such as age, to show what is relevant to the user based on users or peers).

Claim 8 –
Regarding Claim 8, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga discloses a method, further comprising:
determining information that identifies a treatment for the bug bite, based on the output of the neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge. Further, the information associated with the bug bite, including information that identifies a symptom such as a level of pain, a sensation of heat, an itchiness, etc.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]); and
displaying the information that identifies the treatment for the bug bite (Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on pre-assessments of the ailment, scheduling options offered online to users with a physician, while also connecting with insurance providers to confirm coverage with the user, constituting the determination of a treatment;  Further, Koruga Par [0342] discloses an online functionality for taking images and data at various locations for the purposes of being able to obtain various information from the community such as an image of a specific location, nearest physical selling location, etc. for receiving the best personalized product, service, or treatment as determined in Par [0326];  Even further, Koruga Par [0342] discloses functionalities that occur on said mobile platform being associated with a user interface in order to view said images and locational data of the third party providers described in Par [0326]).

Claim 9 –
Regarding Claim 9, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga further discloses a method, wherein:
the neural network includes a convolutional neural network (See Koruga Par [0062] which utilizes convolutional data from a first image and convoluting data from a second image and comparing extreme positions of at least two unique convolutions generated by convoluting data from the first image and the second image, and determining a distance between minimum and maximum intensity positions in convoluted red minus blue spectral plots from the at least two unique convolutions neural networks for generating a numerical skin type output).


Claim 11 –
Regarding Claim 11, Koruga discloses a device, comprising:
at least one memory configured to store program code (See Koruga Par [0018] which discloses the device comprising a memory module for storing the skin condition assessment instructions/code; See Koruga Par [0359] which discloses the storage medium specifically storing methods, programs, codes, program instructions, and may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache, and the like);
at least one processor configured to read the program code and operate as instructed by the program code (See Koruga Par [0359] which discloses the use a of a processor such as a server, client, network infrastructure, etc. or any kind of computational or processing device capable of executing program instructions), the program code including:
first receiving code that is configured to cause the at least one processor to receive an image of a bug bite (See Koruga Par [0059] which discloses obtaining answers to a series of subjective questions regarding health conditions, esp. dermal conditions, including but not limited to skin color, infection, rash, scratch, insect bite, itch, bleeding; See Koruga Par [0061], [0231], & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment), and receive a geographical location at which the bug bite was sustained (see Koruga Par [0059], [0061] which contains embodiments relating to a “global positioning device compris[ing] a location tracker for answering user raised questions pertaining to geographical positioning of the user”.  Therefore, a geographical location of the user can be determined by the system.  Further, Koruga explicitly details the system collecting data for an objective health assessment report for certain skin conditions such as those described in Koruga Par [0059], i.e. an insect bite, such as via health assessment and maintenance data by obtaining data pertaining to age, geography and demography for a person that is receiving the health monitoring and objective health assessment report; Par [0059], [0061] & [0228] discloses that geographic data for a person such as geographic data pertaining/relevant to a specific skin abnormality/ailment, such as an insect bite, is inputted into an artificial neural network for purposes of skin abnormality/ailment diagnosis);
inputting code that is configured to cause the at least one processor to input the image of the bug bite and the geographical location at which the bug bite was sustained into a neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]; If location where bug bite was sustained is referring to geographical location, see Koruga Par [0061] which discloses a global positioning device coupled to the photograph capturing device for determining a location of the photograph capturing device, or for geographical positioning of the user OR If location where bug bite was sustained is referring to an anatomical location See Koruga Par [0064], Par [0158], & Fig. 55 which describe the steps of capturing an image of the subject area at a plurality of locations, identifying a direction of movement of the imaging device for determining the location of the skin condition, such as bug bite as discussed in Koruga Par [0059], on the person’s skin; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]);
determining code that is configured to cause the at least one processor to determine, based on an output of the neural network, type of bug bite associated with the bug bite and a treatment facility location for treating the bug bite, based on inputting the image of the bug bite and the geographical location at which the bug bite was sustained into the neural network (See Koruga Par [0231] & [0258] which discloses the means for determining the skin ailment based on received information, either manually or as determined by an algorithm; See Koruga Par [0059]-[0060] which discloses obtaining answers to a series of subjective questions regarding health conditions, esp. dermal conditions, including but not limited to skin color, infection, rash, scratch, insect bite, itch, bleeding and uses this information to generate a combination of answers and thereby generate a health state output and a real skin type output.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231].  Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined); See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]); and
second receiving code that is configured to cause the at least one processor to receive feedback information indicating that the type of bug associated with the bug bite was accurately determined (See Koruga Par [0359] which discloses multiple sets of software, program codes, and/or instructions to be executed by a processor; See Koruga Par [0143] which discloses inputting ranking/rating feedback regarding a skin state for purposes of providing additional granularity in identifying, monitoring, and/or adjusting said specific skin state; See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231];  however Koruga does not expressly disclose that the feedback information includes indications of the type of bug/accuracy of determining said bug);
training code that is configured to cause the at least one processor to train the neural network, based on the received feedback information and the image of the bug bite (See Koruga Par [0359] which discloses multiple sets of software, program codes, and/or instructions to be executed by a processor; See Koruga Par [0143] which discloses processing and analyzing captured information such as by employing an algorithm, data integration, and analysis tools/API's to define a skin state; other inputs to the host system which may be subject to ranking/rating feedback for providing additional granularity in identifying, monitoring, and adjusting a skin state; See Koruga Par [0227]-[0229] which discloses the use of algorithms, artificial neural networks, machine intelligence, non-linear regression, etc. for purposes of identifying a specific skin state or condition; See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]).
Koruga does not explicitly disclose the program code including:
the feedback information specifically indicating the type of bug associated with the bug bite was accurately determined;
displaying code that is configured to cause the at least one processor to display information including the type of bug associated with the bug bite and the treatment facility location or treating the bug bite, based on determining the type of bug associated with the bug bite and the treatment facility location for treating the bug bite 
Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on pre-assessments of the ailment, scheduling options offered online to users with a physician, while also connecting with insurance providers to confirm coverage with the user, constituting the determination of a treatment facility;  Further, Koruga Par [0342] discloses an online functionality for taking images and data at various locations for the purposes of being able to obtain various information from the community such as an image of a specific location, nearest physical selling location, etc. for receiving the best personalized product, service, or treatment as determined in Par [0326];  Even further, Koruga Par [0342] discloses functionalities that occur on said mobile platform being associated with a user interface in order to view said images and locational data of the third party providers described in Par [0326]; See Koruga Par [0355] which discloses products, services, treatments, etc. being recommended along with any information associated with the products, services, or treatments, and the user being able to request to locate the product at a particular store or facility on the mobile platform.  Accordingly, Koruga does disclose displaying code that is configured to cause the at least one processor to display information including the treatment facility location for treating the bug bite, based on determining the treatment facility location for treating the bug bite Therefore, Koruga is relatively silent on the feedback information indicating that the type of bug associated with the bug bite was accurately determined and displaying code that is configured to cause the at least one processor to display the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite.

However, Papier explicitly discloses feedback information indicating that the type of bug associated with the bug bite was accurately determined and displaying code that is configured to cause the at least one processor to display the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite (See Papier Par [0060], Par [0160]- [0163] & [0172] which describe diagnosing a specific ailment of the patient, such as a skin lesion, and further matching the patient’s diagnosis to certain problem oriented modules so that focused subsets of the knowledge database can be quickly viewed by the user, such as the module explicitly described in Papier Par [0225] as Infestations and Bites (with images of organisms, spiders associated with said Infestations and Bites, etc.) and, as further described in Papier Par [0261], yet another alternative embodiment contemplated is for cross-referenced access to image and knowledge databases for the purposes of assisting in the identification of living organisms such as arthropods.  Therefore, the Infestations and Bites module would describe and depict living organisms related to infestations and bites, such as arthropods, which constitute a bug;  Furthermore, Papier Par [0171] discloses the user determining which of the findings for a given diagnosis had not been selected or indicated in the initial search, diagnoses of such that relate to images of organisms/bugs, spiders, infestations, and bites as disclosed in Papier Par [0172] & [0225]).  The disclosure of Papier is directly applicable to the disclosure of Koruga because both references share limitations and capabilities.  Namely, they are both directed towards automated diagnosis of ailments, such as bug bites, and automated determinations of treatments for said machine-diagnosed ailments.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of varying information associated with a diagnosed bug bite, as disclosed in Koruga, to further include feedback about the accuracy of said identification of the bug or insect and specifically including depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Koruga to further include the feedback of the accuracy of determining organisms or spiders along with depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier, so that the patient can quickly identify, view, and confirm the focused subset of the knowledge base that is related to their particular bug bite (See Papier Par [0172]).

Claim 13 –
Regarding Claim 13, Koruga and Papier disclose the device of Claim 11 in its entirety.  Koruga further discloses a device, wherein:
the first receiving code is further configured to cause the at least one processor to receive information that identifies a symptom (See Koruga Par [0359] which discloses multiple sets of software, program codes, and/or instructions to be executed by a processor; See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge. Further, the information associated with the bug bite, including information that identifies a symptom such as a level of pain, a sensation of heat, an itchiness, etc.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]).

Claim 15 –
Regarding Claim 15, Koruga and Papier disclose the device of Claim 11 in its entirety.  Koruga further discloses a device, wherein:
the first receiving code is further configured to cause the at least one processor to receive an age of a user associated with the bug bite (See Koruga Par [0359] which discloses multiple sets of software, program codes, and/or instructions to be executed by a processor; See Koruga Par [0059] which constitutes obtaining health assessment and maintenance data from a physiologically polarized light data comprises obtaining data pertaining to age, geography, and demography for a person subjected to health monitoring.  Further, Koruga Par [0308] describes the use of characteristics, such as age, to show what is relevant to the user based on users or peers).

Claim 18 –
Regarding Claim 18, Koruga and Papier disclose the device of Claim 11 in its entirety.  Koruga discloses a device, wherein:
the determining code is further configured to cause the at least one processor to determine a treatment for the bug bite (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge. Further, the information associated with the bug bite, including information that identifies a symptom such as a level of pain, a sensation of heat, an itchiness, etc.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]); and
the displaying code is further configured to cause the at least one processor to display the information that identifies the treatment for the bug bite (Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on pre-assessments of the ailment, scheduling options offered online to users with a physician, while also connecting with insurance providers to confirm coverage with the user, constituting the determination of a treatment;  Further, Koruga Par [0342] discloses an online functionality for taking images and data at various locations for the purposes of being able to obtain various information from the community such as an image of a specific location, nearest physical selling location, etc. for receiving the best personalized product, service, or treatment as determined in Par [0326];  Even further, Koruga Par [0342] discloses functionalities that occur on said mobile platform being associated with a user interface in order to view said images and locational data of the third party providers described in Par [0326]).

Claim 19 –
Regarding Claim 19, Koruga and Papier disclose the device of Claim 11 in its entirety.  Koruga further discloses a device, wherein:
the neural network includes a convolutional neural network (See Koruga Par [0062] which utilizes convolutional data from a first image and convoluting data from a second image and comparing extreme positions of at least two unique convolutions generated by convoluting data from the first image and the second image, and determining a distance between minimum and maximum intensity positions in convoluted red minus blue spectral plots from the at least two unique convolutions neural networks for generating a numerical skin type output).

Claim 20 –
Regarding Claim 20, Koruga the discloses a non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to (See Koruga Par [0359] which discloses the use a of a processor such as a server, client, network infrastructure, etc. or any kind of computational or processing device capable of executing program instructions):
receive an image of a bug bite (See Koruga Par [0059] which discloses obtaining answers to a series of subjective questions regarding health conditions, esp. dermal conditions, including but not limited to skin color, infection, rash, scratch, insect bite, itch, bleeding; See Koruga Par [0061], [0231], & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment);
receive a geographical location at which the bug bite was sustained (see Koruga Par [0059], [0061] which contains embodiments relating to a “global positioning device compris[ing] a location tracker for answering user raised questions pertaining to geographical positioning of the user”.  Therefore, a geographical location of the user can be determined by the system.  Further, Koruga explicitly details the system collecting data for an objective health assessment report for certain skin conditions such as those described in Koruga Par [0059], i.e. an insect bite, such as via health assessment and maintenance data by obtaining data pertaining to age, geography and demography for a person that is receiving the health monitoring and objective health assessment report; Par [0059], [0061] & [0228] discloses that geographic data for a person such as geographic data pertaining/relevant to a specific skin abnormality/ailment, such as an insect bite, is inputted into an artificial neural network for purposes of skin abnormality/ailment diagnosis);
input the image of the bug bite and the geographical location at which the bug bite was sustained into a neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]; If location where bug bite was sustained is referring to geographical location, see Koruga Par [0061] which discloses a global positioning device coupled to the photograph capturing device for determining a location of the photograph capturing device, or for geographical positioning of the user OR If location where bug bite was sustained is referring to an anatomical location See Koruga Par [0064], Par [0158], & Fig. 55 which describe the steps of capturing an image of the subject area at a plurality of locations, identifying a direction of movement of the imaging device for determining the location of the skin condition, such as bug bite as discussed in Koruga Par [0059], on the person’s skin; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]);
determine based on an output of the neural network, a type of bug associated with the bug bite and a treatment facility location for treating the bug bite, based on inputting the image of the bug bite and the geographical location at which the bug bite was sustained into the neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]; Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]); and
second receiving code that is configured to cause the at least one processor to receive feedback information indicating that the type of bug associated with the bug bite was accurately determined (See Koruga Par [0359] which discloses multiple sets of software, program codes, and/or instructions to be executed by a processor; See Koruga Par [0143] which discloses inputting ranking/rating feedback regarding a skin state for purposes of providing additional granularity in identifying, monitoring, and/or adjusting said specific skin state; See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231];  however Koruga does not expressly disclose that the feedback information includes indications of the type of bug/accuracy of determining said bug);
training code that is configured to cause the at least one processor to train the neural network, based on the received feedback information and the image of the bug bite (See Koruga Par [0359] which discloses multiple sets of software, program codes, and/or instructions to be executed by a processor; See Koruga Par [0143] which discloses processing and analyzing captured information such as by employing an algorithm, data integration, and analysis tools/API's to define a skin state; other inputs to the host system which may be subject to ranking/rating feedback for providing additional granularity in identifying, monitoring, and adjusting a skin state; See Koruga Par [0227]-[0229] which discloses the use of algorithms, artificial neural networks, machine intelligence, non-linear regression, etc. for purposes of identifying a specific skin state or condition; See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined; See Koruga Par [0228] which specifically discloses inputting data into an algorithm such as an artificial neural network for purposes of diagnosing skin lesions, abnormalities, etc. such as via, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]).
Koruga does not explicitly disclose the following limitations:
feedback information indicating that the type of bug associated with the bug bite was accurately determined;
display the type of bug associated with the bug bite and the treatment facility location for treating the bug bite, based on determining the type of bug associated with the bug bite and the treatment facility location for treating the bug bite.

Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on pre-assessments of the ailment, scheduling options offered online to users with a physician, while also connecting with insurance providers to confirm coverage with the user, constituting the determination of a treatment facility;  Further, Koruga Par [0342] discloses an online functionality for taking images and data at various locations for the purposes of being able to obtain various information from the community such as an image of a specific location, nearest physical selling location, etc. for receiving the best personalized product, service, or treatment as determined in Par [0326];  Even further, Koruga Par [0342] discloses functionalities that occur on said mobile platform being associated with a user interface in order to view said images and locational data of the third party providers described in Par [0326]; See Koruga Par [0355] which discloses products, services, treatments, etc. being recommended along with any information associated with the products, services, or treatments, and the user being able to request to locate the product at a particular store or facility on the mobile platform.  Accordingly, Koruga does disclose instructions that, when executed by one or more processors of a device, cause the one or more processors to display the treatment facility location for treating the bug bite, based on determining the treatment facility location for treating the bug bite.  Therefore, Koruga is relatively silent on instructions that, when executed by one or more processors of a device, cause the one or more processors to display the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite.

Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on pre-assessments of the ailment, scheduling options offered online to users with a physician, while also connecting with insurance providers to confirm coverage with the user, constituting the determination of a treatment facility;  Further, Koruga Par [0342] discloses an online functionality for taking images and data at various locations for the purposes of being able to obtain various information from the community such as an image of a specific location, nearest physical selling location, etc. for receiving the best personalized product, service, or treatment as determined in Par [0326];  Even further, Koruga Par [0342] discloses functionalities that occur on said mobile platform being associated with a user interface in order to view said images and locational data of the third party providers described in Par [0326]; See Koruga Par [0355] which discloses products, services, treatments, etc. being recommended along with any information associated with the products, services, or treatments, and the user being able to request to locate the product at a particular store or facility on the mobile platform.  Accordingly, Koruga does disclose displaying code that is configured to cause the at least one processor to display information including the treatment facility location for treating the bug bite, based on determining the treatment facility location for treating the bug bite Therefore, Koruga is relatively silent on the feedback information indicating that the type of bug associated with the bug bite was accurately determined and displaying code that is configured to cause the at least one processor to display the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite.

However, Papier explicitly discloses feedback information indicating that the type of bug associated with the bug bite was accurately determined and displaying code that is configured to cause the at least one processor to display the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite (See Papier Par [0060], Par [0160]- [0163] & [0172] which describe diagnosing a specific ailment of the patient, such as a skin lesion, and further matching the patient’s diagnosis to certain problem oriented modules so that focused subsets of the knowledge database can be quickly viewed by the user, such as the module explicitly described in Papier Par [0225] as Infestations and Bites (with images of organisms, spiders associated with said Infestations and Bites, etc.) and, as further described in Papier Par [0261], yet another alternative embodiment contemplated is for cross-referenced access to image and knowledge databases for the purposes of assisting in the identification of living organisms such as arthropods.  Therefore, the Infestations and Bites module would describe and depict living organisms related to infestations and bites, such as arthropods, which constitute a bug;  Furthermore, Papier Par [0171] discloses the user determining which of the findings for a given diagnosis had not been selected or indicated in the initial search, diagnoses of such that relate to images of organisms/bugs, spiders, infestations, and bites as disclosed in Papier Par [0172] & [0225]).  The disclosure of Papier is directly applicable to the disclosure of Koruga because both references share limitations and capabilities.  Namely, they are both directed towards automated diagnosis of ailments, such as bug bites, and automated determinations of treatments for said machine-diagnosed ailments.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of varying information associated with a diagnosed bug bite, as disclosed in Koruga, to further include feedback about the accuracy of said identification of the bug or insect and specifically including depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Koruga to further include the feedback of the accuracy of determining organisms or spiders along with depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier, so that the patient can quickly identify, view, and confirm the focused subset of the knowledge base that is related to their particular bug bite (See Papier Par [0172]).


Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koruga et al. (U.S. Patent Publication No. 20090245603) in view of Papier et al. (U.S. Patent Publication No. 20160048651), further in view of Goodfellow et al. (Deep Learning NPL)

Claim 6 –
Regarding Claim 6, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga and Papier do not explicitly disclose a device, wherein:
the neural network is a deep neural network (DNN) (See Koruga Par [0228] which does disclose the use of an artificial neural network, non-linear regression, or fuzzy logic.  Further, the algorithm may be used in skin lesion diagnosis based on probabilistic framework using two kinds of data that may be inputs to the neural network or to non-linear regression such as intensity, size, numbers, and the like and descriptive data such as white, gray, dark, and the like.  However, Koruga does not explicitly disclose this artificial neural network specifically being a deep neural network, constituting multiple layers of abstraction between the input and output layers).
However, Goodfellow discloses the use of deep neural networks for approximating a desired output via multiple abstraction or hidden layers (See Goodfellow, Chapter 6, pp. 164-167 & pp. 194-197 which discloses the use of neural networks, and the use of the neural network or approximating a desired output based on an input layer and multiple layers or functions that are connected in a chain).  The disclosure of Goodfellow is directly applicable to the method of Koruga, because both disclosures share limitations and capabilities, namely, they are both directed towards the use of neural networks for approximating a desired output via (an) abstraction layer(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial neural network that is already disclosed in Koruga to include more abstraction layers between the input and output layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial neural network to include more abstraction layers between the input and output layers, because using deeper models, or more abstraction layers, can reduce then number of units required to represent the desired function and can reduce the amount of generalization error (See Goodfellow, Chapter 6, pp. 194-197).

Claim 16 –
Regarding Claim 16, Koruga discloses the device of Claim 11 in its entirety.  Koruga does not explicitly disclose a device, wherein:
the neural network is a deep neural network (DNN) (See Koruga Par [0228] which does disclose the use of an artificial neural network, non-linear regression, or fuzzy logic.  Further the algorithm may be used in skin lesion diagnosis based on probabilistic framework using two kinds of data that may be inputs to the neural network or to non-linear regression such as intensity, size, numbers, and the like and descriptive data such as white, gray, dark, and the like.  However, Koruga does not explicitly disclose this artificial neural network specifically being a deep neural network, constituting multiple layers of abstraction between the input and output layers).
However, Goodfellow discloses the use of deep neural networks for approximating a desired output via multiple abstraction or hidden layers (See Goodfellow, Chapter 6, pp. 164-167 & pp. 194-197 which discloses the use of neural networks, and the use of the neural network or approximating a desired output based on an input layer and multiple layers or functions that are connected in a chain).  The disclosure of Goodfellow is directly applicable to the device of Koruga, because both disclosures share limitations and capabilities, namely, they are both directed towards the use of neural networks for approximating a desired output via (an) abstraction layer(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial neural network that is already disclosed in Koruga to include more abstraction layers between the input and output layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial neural network to include more abstraction layers between the input and output layers because using deeper models, or more abstraction layers, can reduce then number of units required to represent the desired function and can reduce the amount of generalization error (See Goodfellow, Chapter 6, pp. 194-197).











Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 112(a) rejections of Claims 1, 11, & 20,  Applicant argues on pp. 9-10 of Arguments/Remarks that the Claims do not claim how the system “does so”, and respectfully submits that the Examiner’s contention does not map to the actual claim language of the claims.  Examiner respectfully disagrees with Applicant’s arguments.  As described in the previous Office Action, Claims 1, 11, & 20 recite “displaying, by the device, the type of bug associated with the bug bite”, however there is a lack of support for the manner in which the system displays the type of bug associated with the bug bite.  While various aspects of machine learning are recited in Applicant’s specification for the purposes of diagnosing a bug bite or type of bug associated with the bug bite, such as based on the model receiving image and descriptive symptom data of various bug bites, e.g. Applicant’s specification Par [0050]-[0051], there is a lack of support when it comes to the manner in which the system chooses a candidate image of the type of bug associated with the bug bite to be displayed to the user.  While there is added, amended language that relates to feedback information for determining the accuracy of the determined bug, there is still no recitation/support for actually choosing images that relate to the determined type of bug.  Furthermore, while explicit claim language of the manner in which the system chooses a candidate image of the type of bug associated with the bug bite to be displayed to the user is not present, there is an implication that this step does indeed occur before displaying the type of bug associated with the bug bite.  The system could not display an image of the type of bug associated with the bug bite without a determination from the system/the user specifically electing the candidate image to be displayed, and therefore would require support in the Applicant’s specification describing such a determination step.  Otherwise, there is a lack of a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention, as required by 35 U.S.C. 112(a).  Therefore, Claims 1, 11, & 20 remain rejected under 35 U.S.C. 112(a).
Regarding 35 U.S.C. 101 rejections of Claims 1, 11, & 20, Applicant argues on pp. 10 of Arguments/Remarks that the newly amended independent claims such as Claims 1, 11, & 20 contain limitations that cannot be practically performed in the mind such as “inputting”, “determining”, and “displaying” operations.  Accordingly Claim 1, 11, & 20 do not recite an abstract idea.  Examiner respectfully disagrees with Applicant.  As stated above in this Office Action, if the claim limitations, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  As stated in MPEP 2106.04(a)(2)(III), the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid, nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  Even further, MPEP 2106.04(a)(2)(III)(A) states that claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions and such examples of claims that recite mental processes include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, but for recitation of generic computer technology.  In the instant application, the recited device is simply collecting information associated with the patient and the patient’s bug bite such as an image of the bug bite, or a location at which the bug bite was received, the device then analyzes the collected information, and displays certain results of the collection and analysis to determine a bug associated with the bug bite or a treatment facility location.  It should be noted that this is the typical dealings of a dermatologist when diagnosing a bug bite on a patient, constituting a typical mental process of a dermatologist.  Furthermore, while certain limitations may fall outside the realm of being practically performed in the human mind, these limitations, e.g. “training, by the server device, the neural network, based on the received feedback information and the image of the bug bite”, are not considered part of the abstraction and are instead considered to be additional limitations that are then further considered in the Alice/Mayo framework.  These limitations were not found to recite a practical application or technical improvement over prior art systems as plenty of systems for identifying skin conditions, bug bites, etc. utilize machine learning and neural networks in the same or similar manner recited in the instant set of Claims and do not specifically improve on said learning techniques/prior art systems.  Furthermore, these additional limitations represented well-understood, routine, and conventional activity, such as the training of a neural network using feedback/deterministic information to further increase the accuracy of the neural network’s determinations.  Therefore, the limitations of independent Claims 1, 11, & 20 can be practically performed in the mind and are determined to recite an abstract idea, i.e., a mental process.  Therefore, Claims 1, 11, & 20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claim 1, Applicant argues on pp. 10-12 of Arguments/Remarks that the newly amended limitations of Claim 1 are not explicitly disclosed in their entirety by previously cited portions of Koruga and Papier.  More specifically, Applicant argues that previously cited portions of Koruga do not explicitly disclose inputting a geographical location at which the bug bite was sustained, as required by the newly amended limitations.  Examiner agrees with Applicant’s arguments.  However, upon further consideration, a new grounds of rejection has been made in view of Koruga and Papier that identify the newly amended limitations found in independent Claim 1.  For instance, newly amended limitations such as “receiving... feedback information indicating that the type of bug…” and “training… the neural network” have been met by newly cited portions of Koruga (i.e. Koruga Par [0143] & Par [0227]-[0229] which disclose specifics of feedback information as inputs for increasing accuracy of algorithms and the training of neural networks/algorithms using feedback information) and newly cited portions of Papier (i.e. Papier Par [0171] which disclose specifics of feedback information for the accuracy of determining an ailment, skin condition, or other condition such as elements relating to an infestation, bug bite, etc.) in combination with previously cited portions of Koruga and Papier effectively read on these limitations.  As such, independent Claim 1 remains rejected under 35 U.S.C. 103 over Koruga in view of Papier.
Regarding 35 U.S.C. 103 rejections of Claims 11 & 20, Applicant argues on pp. 12 of Arguments/Remarks that because Claim 1 is purportedly allowable over the art, Claims 11 and 20 which contain the same or similar features as Claim 1, should also be allowable over the art.  Examiner respectfully disagrees with Applicant.  As stated above, Claim 1 remains rejected under 35 U.S.C. 103 over a new grounds of rejection made over Koruga in view of Papier.  Therefore, Claims 11 & 20 also remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 3, 5-6, 8-9, 13, 15-16, & 18-19, Applicant argues on pp. 12 of Arguments/Remarks, that because independent Claims 1, 11, & 20 are purportedly allowable, dependent Claims 3, 5-6, 8-9, 13, 15-16, & 18-19 also allowable subject matter  Examiner respectfully disagrees with Applicant.  As stated above, Claims 1, 11, & 20 are not allowable over the art and remain rejected under 35 U.S.C. 103 over a new grounds of rejection made over Koruga in view of Papier.  Therefore, dependent Claims 3, 5-6, 8-9, 13, 15-16, & 18-19 also remain rejected under 35 U.S.C. 103.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bandic et al. (U.S. Patent No. 10085643) discloses a system for analyzing skin tissue and lesions thereon, as well as, health assessment via question and answer modules, feedback modules, etc.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                    06/13/22
/JONATHAN DURANT/Primary Examiner, Art Unit 3619